Citation Nr: 1012035	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities 
include:  posttraumatic stress disorder (PTSD) (30%), 
diabetes (20%), peripheral neuropathy of the right lower 
extremity (20%), peripheral neuropathy of the left lower 
extremity (20%), peripheral neuropathy of the right upper 
extremity (20%), peripheral neuropathy of the left upper 
extremity (20%), nonproliferative diabetic retinopathy of the 
right eye and glaucoma and cataracts of both eyes, associated 
with diabetes (20%), and residuals of a right hand (including 
ring and small fingers) fracture (0%).  The combined 
service-connected rating is 90%.  

2.  The Veteran has reported that he graduated from high 
school, completed one year of college, and had prior 
employment in the textile industry, before becoming too 
disabled to work.  

3.  The preponderance of the evidence reflects that, upon 
consideration of the Veteran's educational and occupational 
background, his service-connected disabilities prevent him 
from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
claim for a TDIU, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule For Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effects of combinations of disability.  38 C.F.R. § 4.15 
(2009).  

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and with a 
combined rating at 70 percent or higher.  The existence or 
degree of nonservice-connected disabilities will be 
disregarded if the above-stated percentage requirements are 
met and the evaluator determines that a veteran's 
service-connected disabilities render him or her incapable of 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2009).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2009); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (a determination must be made as 
to whether there are circumstances in a veteran's case, apart 
from any nonservice-connected condition and advancing age, 
which would justify a TDIU due solely to service-connected 
disability(ies)).  In cases where the scheduler criteria are 
not met, an extraschedular rating is for consideration.  
38 C.F.R. §§ 3.321, 4.16(b) (2009).  

Here, the Veteran has the following service-connected 
disabilities:  PTSD (30%), diabetes (20%), peripheral 
neuropathy of the right lower extremity (20%), peripheral 
neuropathy of the left lower extremity (20%), peripheral 
neuropathy of the right upper extremity (20%), peripheral 
neuropathy of the left upper extremity (20%), 
nonproliferative diabetic retinopathy of the right eye and 
glaucoma and cataracts of both eyes, associated with diabetes 
(20%), and residuals of a right hand (including ring and 
small fingers) fracture (0%).  The combined service-connected 
rating is 90%.  Although he does not meet the schedular 
criteria, his claim for a TDIU may still be granted if a 
determination is made that his service-connected disabilities 
alone are sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. § 3.321 & § 4.16(b).  

Specifically, for the Veteran to prevail in his claim for 
TDIU benefits, it is necessary that the record reflect some 
factor which takes his case outside the norm of other such 
veterans.  38 C.F.R. §§ 4.1, 4.15 (2009).  In other words, 
the sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  The assignment of a 
rating is itself recognition of industrial impairment.  See 
38 U.S.C.A. § 1155 & 38 C.F.R. § 4.1 (stipulating that 
disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning 
capacity).  The question presented in the present appeal is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See 38 C.F.R. 4.16(a) & Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

In addressing this matter, the Board has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis in the 
following decision will focus specifically on what evidence 
is needed to substantiate the issue on appeal and what the 
evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In the present case, the Veteran states that he graduated 
from high school, completed one year of college, and had 
prior employment in the textile industry, before becoming too 
disabled to work.  See, e.g., December 2009 hearing 
transcript (T.) at 3-4.  See also VA Form 21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability (Form 21-8940), which was filed at the RO in 
September 2007, pursuant to a prior TDIU claim.  

The Veteran believes that his service-connected disabilities 
alone render him incapable of working.  In particular, he 
describes sleep difficulties as a result of the nightmares 
that he experiences due to his PTSD, trouble gripping objects 
due to the peripheral neuropathy of his upper extremities, 
the need to use crutches to walk due to the peripheral 
neuropathy of his lower extremities, and blurred vision due 
to his glaucoma.  See, e.g., T. at 4-6.  

The record indicates that the Veteran has not been employed 
since 1992, when the Social Security Administration (SSA) 
determined that he was too disabled to work.  See, e.g., 
T. at 5 & report of May 2009 VA hand, thumb, and fingers 
examination.  Indeed, according to a June 1994 decision, the 
SSA concluded that the injuries that the Veteran had 
sustained in a post-service motorcycle accident in October 
1992 [including fractures to his left tibia and fibula, left 
femur, left superior glenoid, and several ribs] had resulted 
in residual chronic pain that prevented him from engaging in 
substantial gainful activity on a sustained basis.  In 
particular, the SSA determined that these injuries rendered 
the Veteran unable to perform his past relevant work as a 
solid waste baler in the textile industry.  

In any event, the overall medical evidence of record supports 
the Veteran's contentions that his service-connected 
disabilities alone have rendered him unable to work.  For 
instance, in a July 2008 letter, a treating physician at the 
local VA medical facility opined that the Veteran "is unable 
to secure or follow a substantially gainful occupation due to 
his service-connected disabilities, . . . [which include] 
PTSD, diabetes, neuropathy of the upper and lower 
extremities, glaucoma, and [residuals of] a right hand 
fracture."  In a July 2009 letter, this same doctor 
reiterated his opinion that the Veteran is "unable to work 
and will never be able to work as his condition is chronic . 
. . [and] permanent."  The physician specifically stated 
that the service-connected disabilities affecting the 
Veteran's employment are his PTSD, diabetes, neuropathy of 
all four extremities, glaucoma, and residuals of a right hand 
fracture.  

Furthermore, additional medical opinions of record support 
this treating physician's opinions.  After a VA PTSD 
examination conducted in May 2009, the examiner concluded 
that the Veteran's psychiatric symptoms in particular are 
worse and result in moderate to severe impairment in 
occupational functioning.  Also, following a VA diabetes 
mellitus examination conducted almost two weeks later in May 
2009, the examiner opined that the peripheral neuropathy of 
the Veteran's lower extremities is "severe enough to 
preclude him from doing any sort of strenuous physical 
activity or any activity that would require prolonged 
weightbearing."  

As this discussion illustrates, the Veteran's 
service-connected disabilities alone are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  In this regard, the Board acknowledges 
that evidence of record indicates that injuries that the 
Veteran sustained in a post-service motorcycle accident in 
October 1992 are the basis of his award of SSA disability 
benefits.  Significantly, however, in considering only the 
severity of the Veteran's service-connected disabilities, his 
treating physician has opined on two occasions (in July 2008 
and July 2009) that these disorders render him unable to 
work.  Further, VA examiners have concluded that the 
Veteran's service-connected PTSD and lower extremity 
peripheral neuropathy in particular impair his employability.  

The preponderance of this medical evidence of record supports 
the conclusion that the Veteran's service-connected 
disabilities alone render him unable to work.  Consequently, 
and based on this evidentiary posture, the Board concludes 
that the Veteran's claim for a TDIU is warranted.  


ORDER

A TDIU is granted, subject to the regulations governing the 
award of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


